Laughlin, J. (dissenting) :
By the demurrer it is admitted that the articles are false and that they were published maliciously as charged in the complaint. I am of opinion that the publications are libelous as maliciously ridiculing the plaintiff and holding him up to public derision and contempt, both in his private and professional life, and also upon the ground that they tend to injure him in his profession and calling.
In People v. Croswell (3 Johns. Cas. 353) libel is defined as “a censorious or ridiculing writing, picture, or sign, made with a mischievous and malicious intent towards government, magistrates or 1 individuals.” The law has frequently been declared by the courts of this State that a malicious writing or publication which subjects an individual to public ridicule or contempt is libelous per se. (Steele v. Southwick, 9 Johns. 214 ; Shelby v. Sun Printing Assn., 38 Hun, 474 ; affd., 109 N. Y. 611 ; Gates v. N. Y. Recorder Co., 83 Hun, 614 ; affd., 155 N. Y. 228 ; McFadden v. Morning Journal Assn., 28 App. Div. 508 ; Morey v. Morning Journal Assn., 123 N. Y. 207 ; Thomas v. Smith, 75 Hun, 573 ; Gray v. Sampers, 35 App. Div. 270 ; Morrison v. Smith, 83 id. 206.) Publications which were much less likely to injure have been declared libelous per se in other States on the ground that they subjected the injured party to public ridicule. (Hatt v. Evening News Assn., 94 Mich. 114 ; McMurry v. Martin, 26 Mo. App. 437 ; Buckstaff v. Viall, 84 Wis. 129.)
These articles, all of the same general nature and tendency, were published in the Sun on the 2d day of March and on the 6th and *26410th days of April, respectively, 1903. At those times the plaintiff was an instructor in the department of English in Chicago university under 'an appointment for one year commencing in the fall of 1902, which would expire within a few months. He had been connected with that university since it was founded in 1892. • He was first appointed' a private docent in the department of English and held this position for three years. He was then regularly appointed an instructor in the department of English for three years, at the expiration of which time he was reappointed for a like term. Since then he has been reappointed from year to year. The plaintiff has also been engaged in lecture and extension work in connection with the university and in private lecturing and writing on literary subjects during all this time. He alleges that he was competent and that he has performed the various duties in a dignified manner, under the direction of and as an assistant to the head of the department of English. The articles are something more than fair criticisms of the plaintiff’s literary style and method of teaching. The exaggeration is so great that they portray him in a ridiculous light. They represent him as apparently in discord with the literary men of present and past ages; and convey the impression that in teaching and lecturing he, with much ardor and earnestness, contends that the poetry and prose that have long been accepted by literary critics and professors of English as standards of English poetry and writing are utterly unworthy the place accorded them. They represent the plaintiff’s method of teaching and style as illiterate, uncultivated, coarse and vulgar; and his ideas as sensational, absurd and foolish. They also represent him as egotistical and conceited in the extreme; and convey the impression that he makes himself ridiculous both in his method of instruction and by his public lectures. They also ridicule his private life by charging that he was unable to select a name for his baby until after a year of solemn deliberation. In short they in effect represent him as a presumptuous literary freak. If these representations concerning his personal characteristics, his ideas of the standard authors of English prose and poetry and his literary style and method of teaching are true, it necessarily follows that he is unfit, for lack of dignity and learning, to hold a position as instructor in English literature in any college or university. If the defendant was at liberty to publish *265these articles, then every newspaper in the United States and elsewhere enjoyed a like privilege in the absence of statutory prohibition. It needs no argument, I think, to show that, if the press generally persisted in publishing articles of this character concerning the plaintiff, his ability to earn a livelihood in his chosen profession would be seriously jeopardized or impaired, if not destroyed. The good of the university might require those in authority to dispense with his services as the only means of holding its patrons. Those who believe the publications will hold the plaintiff in contempt for thus presuming to criticise the universally accepted poets and authors, and for promulgating such ideas as a teacher of English in a university; and to those to whom he is known he will become the butt of ridicule. Presumably he is qualified to hold the position or the university would not have retained his services so long; and his qualifications, being alleged, are admitted by the demurrer. If, as claimed by counsel for the appellant, these articles were written in a spirit of fun and friendship, the Avriter did not display ability of as high an order in determining that they would not'be injurious to the plaintiff as he shows literary merit in the composition. I am of opinion that these publications overstep thé just bounds of freedom of the press, and that the publication of such comments and criticisms, with immunity, is not required by any rule of public policy. The defendant, if it cannot justify, should be compelled to make restitution by way of damages in such an amount as a jury, in the exercise of sound discretion under proper instructions from the court, may award. It should not be permitted to afford its writers and readers fun and amusement of this nature at the expense of the plaintiff. I regard the articles as plainly libelous joer se, and am of opinion that the interlocutory judgment should be affirmed, Avith costs.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to amend complaint on payment of costs in this court and in the court below.